Campbell, J.,
delivered, the opinion of the court.
The conveyance of the land by the auditor of public accounts was improperly admitted in evidence. It was not a deed as required by the statutes. Code 1871, § 2302; Acts 1878, p. 52. It had no seal. The auditor has an official seal, and it should have been affixed to the conveyance. Under the Code of 1871 a conveyance by a tax collector did not require a seal, as held in Bowers v. Chambers, 53 Miss. 259, but that was exceptional, and the exception did not apply to conveyances by the auditor or others not embraced by the statute creating the exception. We cannot adopt the suggestion of the learned counsel for the appellee, and affirm the judgment on the ground that another trial will produce the same result as before ; for another trial, with the auditor’s conveyance without his seal affixed must, in accordance with this opinion, result in a verdict for the appellant.

Judgment reversed.